Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-15-00381-CR

                          Joshua Allen SCHOPPMAN,
                                   Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 175th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2015CR0692
                  Honorable Mary D. Roman, Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED July 22, 2015.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice